Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a hearing device configured to be located at or in an ear of a user, the hearing device comprising an input unit including a multitude of input transducers for providing respective electric input signals representing sound in an environment of the user, an output unit including an output transducer for providing stimuli perceivable to the user as sound based on said electric input signals or a processed version thereof, and first and second spatial filters each connected to the input unit and configured to provide respective first and second spatially filtered signals based on said multitude of electric input signals and configurable beamformer weights, as specifically claimed in claim 1, wherein the first spatial filter, at a given time, implements a feedback cancelling beamformer, or a target maintaining noise cancelling beamformer, directed at the environment of the user, the second spatial filter, at a given time, implements a feedback cancelling beamformer, or an own voice beamformer, directed at the mouth of the user, and wherein the second spatial filter is controlled by an own voice presence control signal, and/or a far-end talker presence control signal, and/or a telephone mode control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jensen et al. (US 9,516,430) teaches a binaural hearing assistance system including left and right hearing assistance devices that comprise at least two units, and a multi-input unit noise reduction system comprising a multi-channel beamformer filtering unit operationally coupled to the at least two units and configured to provide a beamformer signal.
Kuriger et al. (US 10,687,152) teaches a hearing device comprising an input transducer, an output transducer, a signal processor and a feedback detector, wherein the feedback detector is configured to determine the first and second indications of current feedback, respectively.
Thomsen et al. (US 2021/0092530) teaches a hearing aid comprising a directional microphone system, at least two input transducers, and a feedback estimation system for estimating a current feedback from the output transducer to each of the at least two input transducers and providing respective feedback measures indicative thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
February 23, 2022